DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-06-2021 has been entered.

Claims 1, 5 and 11 have been amended.  Claims 1, 4-6 and 9-11 are pending and under consideration.
It is noted that the claims 4, 6, 9, and 10, filed on 4-06-2021, lack appropriate status identifiers.  For purpose of examination, claims 6, 9 and 10 will be considered as “previously presented” and claim 4 will be considered as “original”.

The rejection of claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Zeringer et al (World Journal of Methodology, 2013, Vol. 3, pp. 11-18); and
as being anticipated by Paolini et al (Biochemistry, 2017, Vol. 56, pp. 6401-6408) is withdrawn in light of applicant’s amendment to require A431 cells in claim 1.

The rejection of claims 1, 4-6, 9 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Shtam et al (Cell Communication and Signaling, 2013, Vol. 11, 10 pages) withdrawn in light of applicant’s amendment to require A431 cells in claims 1 and 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite in the recitation of “amount effective for inhibiting expression of the CD47”.  This amount can be considered to be a function of the number of tumor cells to be inhibited, such that a single tumor cell would be inhibited by a small amount of exosome versus 106 tumor cells which would require a larger amount.  One of skill in the art would not be able to ascertain the amount of exosomes produced by the cultured tumor cells which would be effective at inhibiting CD47 expression in tumor cells in vitro without indication of the number of tumor cells or the concentration of the exosomes.
Claim 1 is vague and indefinite in the recitation of “tumor cells in vitro” and “cultured tumor cells”.  It is unclear if the tumor cells in vitro include the cultured tumor cells. For purpose of examination, tumor cells in vitro will be considered to exclude the cultured tumor cells.

Claim 11 is vague and indefinite in the recitation of “target tumor cells in vitro” and “tumor cells in vitro”.  It is unclear if the tumor cells in vitro include the target tumor cells. For purpose of examination, target tumor cells will be considered to exclude the tumor cells in vitro.

Claim 4 is vague and indefinite in the recitation of “wherein the exosomes include exosomes isolated form a culture broth” because it is unclear if applicant intends that only part of the culture broth of claim 1 is used to provide the pharmaceutical composition of claim 1 thus providing for the inclusion of such exosomes, or if applicant intends that the pharmaceutical composition of claim 4 is produced by ultracentrifugation of the culture broth.
Amendment of claim 4 to recite, “pharmaceutical composition according to claim 1, wherein the exosomes are isolated from a culture broth of the cultured tumor cells by ultracentrifugation” would overcome this portion of the rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai et al (U.S. 10,732,181, priority to JP2017-081568 and JP2017-129524).
Nagai et al disclose extracellular vesicles prepared from A431 cells, wherein the supernatant was subjected to ultracentrifugation for 1 hour (column 22, lines 47-62), which meets the limitation of claims 1 and 4, because the supernatant of the A431 cells would inherently provide exosomes having the characteristics for inhibiting expression of CD47 and there is nothing in the preparation of the isolated extracellular vesicles which would exclude said preparation from being a pharmaceutically acceptable carrier.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rak et al  (U.S. 9,186,405).
.

Allowable Subject Matter
Claims 5, 6, 9 and 10 are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643